DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 8/27/2021.
Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-10,
Applicant argues that Homan et al. (Homan) (US 2013/0191028) does not disclose at least one additional slot of each slot set having a slot angle that is non-perpendicular to a trajectory of the respective loop antenna around the housing at a point of overlap between the at least one additional slot and the respective loop antenna of claim 1 and the similar features found in claim 18.  The Examiner respectfully disagrees. First, the Examiner respectfully notes that applicant does not define the slot angle or the trajectory in the claim. As explained in paragraph [0076], the three co-located coils are tilted at 54.74 degrees relative to the tool axis.  As such, the winding angle of the first loop antenna is 54.74 degrees, and this angle can be the trajectory of the loop antenna.  The slot angle for the additional / other slot in the figure below would be 90 degrees with respect to the tool axis, and 90 degrees minus 54.74 degrees is not 90 degrees.  As such, the slot is non-perpendicular to the trajectory.  
That stated, second, applicant is linking the above slot angle to the point of overlap, but the Examiner notes that they claimed overlap requires a specific point of view that is not recited in the claim.  For example, using applicant’s Figure 5, a slot at (502) (for the sake of this 
As for Claim 9, applicant is reciting that the other slot is non-perpendicular to the first winding angle.  The first winding angle is the angle at which the loop antenna winds around the tool body.  As explained in paragraph [0076], the three co-located coils are tilted at 54.74 degrees relative to the tool axis.  As such, the winding angle of the first loop antenna is 54.74 degrees.  The slot additional / other slot indicated in the figure below forms an angle of 90 degrees with respect to the tool axis.  As such, the difference between 90 degrees and 54.74 degrees is not 90 degrees, and thus the slot is non-perpendicular to the first winding angle. Even if the slot angle were considered to be the trace angle of the slots, the trace angle would be the same as the winding angle, and would therefore cause the slots to be non-perpendicular to the winding angle.  The same can be said for each other slot / loop antenna combination.  As such, .
    PNG
    media_image1.png
    479
    687
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As to Claim 21,
The phrase “a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets” on lines 1-2 introduces new matter and lacks proper written description.  The Examiner acknowledges paragraph [0025] of the disclosure; however this paragraph explains that each slot 405, 407, and 409 are formed in the shape of a rectangle but could alternatively exhibit other shapes.  However, 1) this does not reasonably include the slots having different shapes from each other and instead only reasonably includes changing all of the slots from a rectangular shape to another shape; and 2) applicant does not reasonably establish what other shapes could be used for the slots.  As such, applicant’s disclosure does not reasonably establish possession for any shape other than a rectangular shape.    
As to Claim 22,
The phrase “a first separation gap between a first center point of a first slot and a second center point of a second slot is different from a second separation gap between the second center point of the second slot and a third center point of a third slot, and wherein the first slot, the second slot, and the third slot belong to a same slot set among the three slot sets” on lines 1-5 introduces new matter.  The Examiner acknowledges that paragraph [0025] explains that the separation gap may or may not be uniform between all angularly adjacent slots 405, 407, and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5,7-12, 14-16, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homan et al. (Homan) (US 2013/0191028).

    PNG
    media_image1.png
    479
    687
    media_image1.png
    Greyscale

As to Claim 1,
Homan discloses a triad antenna shield (Paragraphs [0075], [0076]), comprising: a housing positionable radially external to three loop antennas of a resistivity logging tool (Paragraphs [0070], [0075], [0076] / note the shield is placed external to and over the loop antennas), the housing defining three slot sets each including a respective trace angle with 
(Note that the term “overlap” only requires that the slots overlap the antennas along some axis, but applicant does not define the axis.  As such, any slot set can be a respective slot set for any loop antenna, even one that it is not directly over.  The above additional slot can therefore be said to be non-perpendicular to a trajectory of one of the two other loop antennas that the slot is not directly over but where this slot is non-perpendicular to the trajectory of those antennas.  The claimed trajectory is not required to be the entire loop antenna or the angle the entire loop antenna makes with respect to the tool axis.  As such, the claimed trajectory can be for part of the loop antenna around the housing, such as the above “respective segment” because this segment is 
As to Claim 3,
Homan discloses a first of the slot sets comprises a first orientation, a second of the slot sets comprises a second orientation, and a third of the slot sets comprises a third orientation (Figures 11,12B), and wherein the second orientation is offset by 120 degrees around the circumference of the triad antenna shield from the first orientation and the third orientation is offset by 240 degrees around the circumference of the triad antenna shield from the first orientation (Figures 11,12B), (Paragraph [0076] / note the antennas are offset by 120 degrees and it is reasonable to therefore state that the slots are therefore offset from each other by 120 degrees and are therefore oriented 120 degrees apart with respect to the first antenna).
As to Claim 4,
Homan discloses the housing comprises no more than the three slot sets to overlap no more than three antennas (Figures 11,12B / note only three antennas and three slots sets are disclosed as there is only one slot set per one of the three antennas).
As to Claim 5,
Homan discloses the respective trace angle is between 48 degrees and 58 degrees (Paragraph [0076] / note the particular angle noted in the above rejection of claim 1 can be the 54.74 degrees mentioned in this paragraph).
As to Claim 7,
Homan discloses the three slot sets are positionable around the resistivity logging tool to generate a shield gain of greater than 0.25 during operation of the resistivity logging tool (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes slot sets that are positionable to generate the above shield gain.).
As to Claim 8,
Homan discloses the first layer comprising a metallic material and comprising the three slot sets; and a second layer comprising non-metallic material positionable within the first layer, wherein the second layer covers the three slot sets (Paragraph [0068] / note either the non-conductor that the coils are embedded in or the non-conductive tube can be all or part of the first layer, and the first layer can be only the metallic material that forms the shield or the combination of the metallic material plus the part of the non-conductive material directly within and contacting the metallic material).
As to Claim 9,
Homan discloses a wellbore logging tool, comprising: a first loop antenna comprising a first plurality of windings wrapped at a first winding angle with respect to a longitudinal axis of the wellbore logging tool (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a first of the co-located coils) ; a second loop antenna co-located with the first loop antenna and comprising a second plurality of windings wrapped at a second winding angle with respect to the longitudinal axis (Paragraphs [0068],[0075], [0076]), (Figures 11,12B / a second of the co-located coils 
As to Claim 10,
Homan discloses the first winding angle, the second winding angle, and the third winding angle are each between 45 and 65 degrees (Paragraph [0076] / note 54.74 degrees).
As to Claim 11,
Homan discloses the first set of slots comprises the first trace angle, the second trace angle, and the third trace angle are each between 45 and 65 degrees (Figures 11,12B), (Paragraph [0076] / applicant states that the slots comprise first, second, and third angles but does not define these angles in any manner, as such, the angles can be the same 54.74 degrees that the loop antennas follow as the slots follow the shape of the loops antennas, or the angle can any angle between the slots and the longitudinal or radial axis of the tool as slots and loop antennas extend around the tool which must includes angles between 45 and 65 but does not have to be 54.74 degrees.  Note for example that angles and orientations of the slots in Figure 12B change will change to being parallel to the tool axis and thus reasonably includes the angles between 54.74 and 0 degrees with respect to the tool axis and angles between 54.74 to 90 degrees with respect to the radial axis of the tool).
As to Claim 12,
Homan discloses the first trace angle, the second trace angle, and the third trace angle are different from the first winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / as explained in the rejection of claim 11, the angles can be angles other than 54.74 as the slots follow the shape of each loop antenna but include angles between 45 and 65 degrees.).
As to Claim 14,
Homan discloses the first set of slots comprise a first set of slot angles with respect to a path of the first loop antenna, the second set of slots comprise a second set of slot angles with respect to a path of the second loop antenna, and the third set of slots comprise a third set of slot angles with respect to a path of the third loop antenna, and wherein the first set of slot angles, the second set of slot angles, and the third set of slot angles are between 80 degrees and 90 degrees 
As to Claim 15,
Homan discloses a tool mandrel coupleable to a drill string or a wireline for insertion of the wellbore logging tool into a wellbore, wherein the first loop antenna, the second loop antenna, the third loop antenna, and the antenna shield are positionable around the tool mandrel (Figures 1, 11), (Abstract / note the coils on the tool which must be on a mandrel as the tool is an MWD or LWD tool) .
As to Claim 16,
Homan discloses effective angles of electromagnetic signals transmitted from each of the first loop antenna, the second loop antenna, and the third loop antenna through the antenna shield are within 7 degrees of the first winding angle, the second winding angle, and the third winding angle (Figures 11,12B), (Paragraph [0076] / Homan discloses a substantially similar arrangement as applicant where the coils are all offset by 120 degrees, the slots have a trace angle of between 48 and 58 degrees, and the slots are similarly placed and implemented as applicant’s slots.  As such, because of the similarity between Homan and the instant application, Homan reasonably includes that the effective angles of the signals are within 7 degrees of the winding angles as claimed.).
As to Claim 18,
Homan discloses introducing a wellbore logging tool into a wellbore (Figure 1), the wellbore logging tool comprising: a first loop antenna comprising a first plurality of windings 
As to Claim 22,
Homan discloses a first separation gap between a first center point of a first slot and a second center point of a second slot is different from a second separation gap between the second center point of the second slot and a third center point of a third slot, and wherein the first slot, the second slot, and the third slot belong to a same slot set among the three slot sets (Figure 12B), (see below figure).

    PNG
    media_image2.png
    621
    599
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view and Signorelli et al. (US 2008/0074336).
As to Claim 2,
Homan does not disclose at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length.
Signorelli discloses at least one of the slot sets comprises: a first slot (1204) comprising a first slot length; and a second slot (1204a) comprising a second slot length that is different from the first slot length (Figure 12), (Paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include at least one of the slot sets comprises: a first slot comprising a first slot length; and a second slot comprising a second slot length that is different from the first slot length as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
As to Claims 17 and 21,
Homan does not disclose a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna, a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets.
Signorelli discloses a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna (Figure 12 / note the slots length increases from the middle where there is antenna overlap for slots (1204a) but increases in the X direction as seen with slots (1204), (Paragraph [0054]), a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets (Figure 12 / note the slots length increases from the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a length of slots in the first set of slots increases in a direction angularly away from a point of intersection of the first loop antenna and the second loop antenna or the third loop antenna, a first shape of a first slot of the three slot sets is different from a second shape of a second slot of the three slot sets as taught by Signorelli in order to advantageously shorten some of the slots to accommodate other slots (Paragraph [0054]), and to ensure that the slots for differing antennas do not overlap with each other and therefore weaken the overall strength of the shield.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (Homan) (US 2013/0191028) in view and Moriarty (US 5,631,563).
As to Claim 6,
Homan does not disclose a toothed pattern at an end of the triad antenna shield to mate with a complementary toothed pattern of the resistivity logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool.
Moriarty discloses a toothed pattern at an end of the antenna shield (15) to mate with a complementary toothed pattern of the logging tool to maintain orientations of the slot sets with respect to the resistivity logging tool (Figure 4), (Column 4, Lines 19-24 / note the toothed pattern on both collar (20) and shield (15)), (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Homan to include a toothed pattern at an end of the triad antenna shield to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858